DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/6/21 is acknowledged.  The traversal is on the ground(s) that searching the process claim of Group II would not impose a serious burden.  This is not found persuasive because of the reasons given in the requirement for restriction on 10/6/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: superior surface, inferior surface, superior part, inferior part in claims 1-5, 10-12 and 14 - 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recites the limitation " the superior part and the inferior part".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beussink et al. (5519984)
Regarding claim 1, the Beussink et al. discloses a device (10; Fig. 1) for filling a charge (36) into an elongate receptacle (48), comprising:
a superior surface (upper surface of plate 46);
a first positioning device (opening in plate 46) configured to accommodate the charge and the elongate receptacle (see Fig. 5); and
a detaining device (defined by upper end 42 of tube 40; Fig. 5 shows extension limit) configured to limit an extent of movement of a pusher (30) along a direction towards the superior surface.  See Example 1.

Regarding claim 2, further comprising the pusher (30), wherein the pusher is moveable along the direction towards the superior surface to introduce the charge into the elongate receptacle.  See Figures 3-7.

Regarding claim 3, further comprising a second positioning device (38) configured to accommodate the pusher (30) such that the pusher and the second positioning device are moveable along the direction towards the superior surface.  See column 5, lines 3-35.  See movement from Fig. 4 to Fig. 5.

Regarding claim 4, further comprising the pusher (30), wherein the pusher is moveable along the direction towards the superior surface to introduce the charge (36) into the elongate receptacle (48).  See Figs. 3-5.

Regarding claim 5, wherein the second positioning device (38) comprises holes (42; see Fig. 3) in an inferior surface.

Regarding claim 6, further comprising the charge (36) and the elongate receptacle (48).

Regarding claim 7, wherein the charge (36) comprises a thermoplastic elastomer (see col.1, line 31)  and the elongate receptacle (48) comprises a glass or a polymer (inherent; glass, plastic, stainless steel are common materials used in the art).  Further, absent any showing of criticality, a selection of the particular materials with which the apparatus is made of will not be afforded patentable weight.

Regarding claim 8, wherein the charge comprises a material having a Young’s modulus less than that of the elongate receptacle.  Charge (36) contracts and then expands into elongate receptacle (48) without deforming the elongate receptacle. Therefore, it stands to reason that the Young’s modulus of the charge (36) would be less than the elongate receptacle.  See column 5, lines 9-18. 

Regarding claim 9, wherein the first positioning device (opening in plate 46) comprises a plurality of first positioning devices (openings in plate 46) each configured to accommodate a charge and an elongate receptacle, respectively.  See Figure 7.

Regarding claim 10, further comprising a superior part (14ab; defined by the guide rails) and an inferior part (22ab, 24ab, 26ab), the superior part comprising the superior surface (upper surface of plate 46) and the inferior part being slidably engaged with the superior part.  Channel members (i.e., inferior parts 22a, 22b, 24a, 24b, 26a, 26b) slidably engage guide rails (14a, 14b) to move towards plates 32, 38 and 46.  See col. 3, line 63 – col. 4, line 3.

Regarding claim 11, wherein the detaining device (42) is an abutment between the superior part and the inferior part.  Detaining device (42) is between the superior part and inferior part as defined in claim 10.

Regarding claim 13, wherein the device is located inside a sterile container.  See column 3, lines 35-37 and 55-58.

Regarding claim 14, see rejection of claim 1 (discussed supra).  
The Beussink et al. reference further defines an inferior surface (surface of plate 28) , the superior and inferior surfaces being held in position relative to each other so that the superior surface faces a first direction along an axis (top surface 46 faces upward) and the inferior surface faces a second direction along the axis (bottom surface of plate 28 faces downward), the second direction being opposite the first direction (surface of 46 faces surface of 28); and
a detaining device (42) configured to limit an extent of movement of a pusher (30) along the first direction towards the superior surface.

Regarding claim 15, see rejection of claim 4, above.

Regarding claim 16, see rejection of claim 4, above.

Regarding claim 18, as best understood, the superior part (24ab) and the inferior part (22ab) are slidably engaged with one another for movement along the axis.  Channels (22ab, 24ab, 26ab) are capable of engaging and sliding along the axis as defined.
	Many parts of Beussink can be defined as superior and inferior.
Regarding claim 19, see the rejection of claim 11, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beussink et al. (5519984).
Regarding claim 12, the Beussink et al. reference discloses the invention (discussed supra), but doesn’t disclose wherein the superior surface comprises a polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Beussink et al. superior surface of a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416
Further, absent any showing of criticality, a selection of the particular materials with which the apparatus is made of will not be afforded patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various devices for stoppering tubes similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753